Conviction is for unlawfully manufacturing intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
We deem it unnecessary to rehearse the evidence, suffice it to say that it is adequate to support the judgment.
The written confession containing all the requisites of the statute pertaining to a confession made by one under arrest, which was witnessed by K.W. Stephenson and J.W. Haygood, was introduced in evidence. Haygood was called as a witness and identified the con fession as the one made to the district attorney in accordance with its recitals. The complaint of his testimony was not tenable. It did not purport to relate any fact stated by appellant but merely identified the confession offered in evidence, as the one which he witnessed.
The indictment, in addition to the count charging the unlawful manufacture, charges the unlawful possession of equipment for manufacturing intoxicating liquor. The court in his charge limited the jury to the consideration of the count charging the unlawful manufacture and withdrew the other count from their consideration. Reliance was not had alone upon the possession of the still to prove that the appellant had unlawfully manufactured intoxicating liquor. His confession and the circumstances were sufficient to establish the offense. It would not, therefore, have been proper to have given the charge requested by the appellant to the effect that if the equipment in his possession was not sufficient for the purpose of manufacturing liquor, he must be acquitted.
The judgment is affirmed.
Affirmed.